Citation Nr: 1221275	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability prior to May 1, 2010.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss disability from May 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that a March 2007 rating decision granted service connection for bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed the rating assigned.  In May 2008 the RO continued the noncompensable evaluation.  In November 2009, the RO issued a rating decision proposing to sever service connection for left ear hearing loss disability.  It explained that the March 2007 rating decision improperly awarded service connection because the evidence demonstrated that left ear hearing loss did not meet the criteria required by 38 C.F.R. § 3.385.  The Veteran was advised that he had 60 days to submit evidence showing that service connection should not be severed.  No additional evidence was received.  In February 2010 the RO issued a decision severing service connection for left ear hearing loss disability.  Accordingly, the issues are as stated above.

The issues of entitlement to higher evaluations for hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.



CONCLUSIONS OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has found that service connection for tinnitus is warranted, no further discussion of the VCAA is necessary as it pertains to that issue.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records include a copy, submitted by the Veteran, of the July 2005 report of audiological testing.  While the word "tinnitus" is included in the comments section, it is unclear whether the Veteran reported a positive or negative history.  On post deployment assessment in December 2005, the Veteran denied ringing in his ears.  On separation examination in 2006, the Veteran endorsed ear, nose, or throat trouble.

The report of a February 2007 VA audiology examination indicates that the Veteran denied tinnitus.  He described military noise exposure including firearms and improvised explosive devices (IEDs).  

In a March 2007 rating decision, the RO accepted that the Veteran had been exposed to noise in service.

In October 2007 the Veteran stated that he had constant ringing and pain in his ears.  He described constant arms fire and one very close vehicle-borne IED during his time in Iraq.  He stated that he had suffered with pain and ringing in his ears since service.  

In March 2008 the Veteran stated that he was within approximately 500 feet of a detonating vehicle bomb that contained an estimated 500 pounds of explosives.  He stated that his hearing was subsequently assessed and that he was told that it would be a year before it could be determined whether the ringing he had reported would be considered permanent.  

The report of a May 2008 VA examination indicates that the Veteran reported bilateral, constant tinnitus.  He reported onset as July 2005 when an IED exploded on a vehicle.  The examiner concluded that it was less likely as not that tinnitus was related to noise exposure during service, reasoning that on both the post deployment assessment and the previous VA examination, the Veteran denied tinnitus.  

In June 2008 the Veteran disputed the VA examiner's conclusion.  He pointed to the in-service audiology report.  He also noted that the December 2005 assessment He indicated that he had previously been unaware that hearing loss and ear ringing were two completely separate issues.  He noted that the December 2005 assessment was self-completed on a computer.  He stated that during the 2007 examination, he had in fact declared symptoms of tinnitus, noting that he had made clear that his most troublesome medical problem was ear ringing.  

Review of the record has led the Board to conclude that service connection for tinnitus is warranted.  In that regard, the Board observes that noise exposure has been established.  The Veteran has reported onset of tinnitus during service.  While the service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus, the Board notes that the medical history form completed in conjunction with physical examinations does not reference tinnitus or ringing in the ears.  Furthermore, there is no clinical test for tinnitus.  The Veteran has stated that onset of tinnitus was during service, that it worsened during service, and that he has experienced tinnitus symptoms since that time.  For these reasons, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise.  Accordingly, service connection for tinnitus is warranted.  

	
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

On his initial VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he did not want a Board hearing.  He submitted an additional VA Form 9 in September 2009, also indicated that he did not want a Board hearing.  However, in January 2010, he submitted a VA Form 9 that indicated that he desired a Board hearing at a local VA office.  There is no indication that he has withdrawn this request.  

In light of the above discussion, the issues of entitlement to higher evaluations for hearing loss disability are REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Cleveland RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a 

Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


